internal_revenue_service index no number info release date date attention dear this letter responds to your inquiry dated date on behalf of your constituent asks for your assistance in cid having the internal_revenue_service irs reinstate a letter_ruling ltr addressed to cid finding out why the irs revoked the ltr and facilitating a meeting with the irs to discuss alternatives to revoking the ltr and cid securing assurances from the irs that pending transactions will not be subject_to excise_tax completed transactions and after receiving a form_2848 power_of_attorney and declaration of representative and representatives of this office had a telephone conference call with call questions concerning the revocation and administrative options representatives will inform this office regarding authorized representatives in this conference explained why the ltr was revoked and answered authorized choice of administrative options and i hope this information is helpful to you in responding to have any questions please contact if you identification_number at sincerely paul f kugler assistant chief_counsel passthroughs and special industries
